Conviction for felony theft; punishment, two years in the penitentiary.
Our attention is called by the state's attorney with this court to the fact that the bills of exception and statement of facts are filed too late for our consideration. The limit of the time within which same may be filed, as fixed by statute, is, ninety days after the giving of notice of appeal. From this record we observe that notice of appeal was given December 5, 1931. The statement of facts and bills of exception were filed on. March 10, 1932. Computation shows this to be ninety-six days after the date of the notice of appeal. We are not allowed, under the statute, to consider either the bills of exception or the statement of facts. The charge of the court, the judgment and sentence are in proper form.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.